Citation Nr: 1111324	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO. 09-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for a right wrist disability, specifically including status post right wrist with metallic plate. 

2. Entitlement to an effective date prior to September 13, 2006 for the grant of service connection for a right wrist disability. 

3. Entitlement to an effective date prior to September 13, 2006 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services






ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 until July 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision that granted service connection for a right wrist disability, with a 50 percent disability rating and an effective date of September 13, 2006, and a June 2007 rating decision that granted TDIU, with an effective date of February 28, 2007. Both rating decisions were from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

An April 2009 Decision Review Officer Decision found the effective date of February 28, 2007 for the grant of TDIU to be clearly and unmistakably erroneous and granted an effective date of September 13, 2006.

The issue of an increased rating for the right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's initial claim for service connection for a right wrist disability, claimed as for right cubital tunnel syndrome, was denied in an April 2000 rating decision; the decision was not appealed, and it is final.



2. In November 2002, the RO rendered a rating decision denying the Veteran's application to reopen his claim of service connection for a right wrist disability; the decision was not appealed, and it is final.

3. The Veteran's most recent application to reopen his claim of service connection for a right wrist disability was not received until September 13, 2006.

4. The Veteran originally filed a claim for TDIU that he dated in August 2001. 

5. A November 2002 rating decision denied entitlement to TDIU, which became final when the Veteran failed to appeal that claim.

6. The Veteran filed his most recent application for TDIU on February 28, 2007.

7. The Veteran's claim for TDIU was granted in a June 2007 rating decision, with an effective date of February 28, 2007, the date of receipt of the TDIU claim. 

8. An April 2009 rating decision found the effective date of February 28, 2007 for entitlement to TDIU to be clearly and unmistakably erroneous, and granted an effective date of September 13, 2006, from the date of the grant of service connection for a right wrist disability, at which time the Veteran had a combined evaluation of 80 percent.


CONCLUSIONS OF LAW

1. The April 2000 rating decision constituted a final denial of service connection for a right wrist disability. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. The criteria for an effective date prior to September 13, 2006 for the grant of service connection for a right wrist disability have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400(q) (2010).

3. The criteria for an effective date prior to September 13, 2006, for the grant of entitlement to TDIU, have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(o) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

The dispositive factual matters in the earlier effective date claims pertain to documents that have been on file for many years. There is no indication that there exists additional evidence that has not been associated with the claims file. As the current issue is a legal matter, there is no need to obtain a VA compensation examination or medical opinion. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4). Thus, VA's duties to notify and assist have been satisfied and the Board turns to an evaluation of the Veteran's claims on the merits for the earlier effective date claims.  

Earlier Effective Date for Service Connection Claim

The Veteran essentially contends that his effective date for the service connection of his right wrist disability should be retroactive to his original February 1999 claim. In his April 2009 VA Form 9, he claimed that the only difference between the earlier claim and the 2006 claim that led to the grant of service connection was a new VA examination medical opinion finding a nexus and that VA had failed to provide such evidence previously.

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with  the facts found, but shall not be earlier than the date of  the receipt of an application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Furthermore, the effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of a new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

The Veteran's original February 1999 application for VA benefits claimed entitlement to service connection for right cubital tunnel syndrome, a right wrist disorder, which was denied by an April 2000 rating decision. The Veteran did not file a notice of disagreement with that decision and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A November 2002 rating decision also denied reopening a claim for service connection for a right wrist disability. The Veteran again did not file a notice of disagreement with that claim and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The next reference to a right wrist disability made by the Veteran, following the final November 2002 rating decision, was in a VA 21-4138, received on September 13, 2006; he indicated that he wanted service connection for his right wrist. The RO granted service connection in a February 2007 rating decision, which also granted a 50 percent disability rating, with an effective date of September 13, 2006. The Veteran perfected an appeal to the February 2007 rating decision, asserting, in pertinent part, that he was entitled in an earlier effective date. 

Upon review of the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the assignment of September 13, 2006 as the effective date for the grant of service connection for a right wrist disability is correct. The September 13, 2006 claim application represented the first claim for service connection for a right wrist disability following the final, November 2002 rating decision that denied reopening such a claim. 

Since the right wrist disability claim allowed by the RO was a reopened claim, the effective date is based on the submission of new and material evidence received after a final disallowance, and is thus the date of the new claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii). It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim. See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110 (a), is clear on its face with respect to granting an effective date for the award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed.")  

Therefore, since the September 13, 2006 claim represents the earliest reference to a right wrist disability following the final November 2002 rating decision, the effective date was correctly established as September 13, 2006. There is simply no evidence on file that can be construed as an informal or formal claim, or a request to reopen a claim prior to September 13, 2006 that has not already been finally denied. As such, the Veteran's claim for an effective date prior to September 13, 2006 for his right wrist disability is not established.

Although the Veteran essentially argues that an earlier effective date should be granted based on VA having the ability to get a VA examination to determine whether his right wrist disability is related to service at the time of his prior denials, the legally relevant questions in regards to earlier effective date claims are when the claim was made and whether the prior decisions were final. There are two final rating decisions of record, in April 2000 and November 2002, which found him to not warrant service connection. The Veteran did not appeal either decision and they became final. 

Indeed, the Veteran himself notes, in his April 2009 VA Form 9, that he was sent a letter in September 1999 stating that he needed medical evidence showing a relationship between his current disability and military service, yet he too did not provide such medical evidence. The Veteran cannot now claim that an earlier effective date should be granted despite those denials when he himself did not appeal them and they became final.

While the Board is sympathetic towards the Veteran's situation, it is bound by the law, and its decision is dictated by the relevant statutes and regulations. Moreover, although he does not allege statutory entitlement, and instead claims that he should receive an earlier effective date because of his unique circumstances, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable. See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). The Veteran's claim for an earlier effective date for the grant of service connection for a right wrist disability is denied.

Earlier Effective Date for TDIU Claim

The Veteran essentially contends, as indicated in an August 2007 statement, that he has not worked since 1994. He then stated that he had not worked gainfully since about 1984 except for about 30 days on a shrimp boat in 1994 and about seven months for Ammons Fence and Awning in 2001. The Veteran claimed that he had submitted medical evidence from Charleston and Dublin that discussed his various disabilities and had "not employable" on the records. He also claimed that his right wrist has been severely disabled since it was fused in 1995.

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with  the facts found, but shall not be earlier than the date of  the receipt of an application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

The Veteran originally filed a claim for TDIU that he dated in August 2001. A November 2002 rating decision denied entitlement to TDIU. The Veteran did not appeal that rating decision and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The first statement filed by the Veteran directly addressing a TDIU claim following the November 2002 final denial was a February 2004 statement, in which he claimed that he was unable to work due to his service-connected left shoulder disability and posttraumatic stress disorder (PTSD), since about 2002. An October 2004 rating decision deferred a decision on TDIU. A February 2005 rating decision denied TDIU entitlement. The Veteran did not appeal that claim and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran did not file another claim for TDIU until February 28, 2007. A June 2007 rating decision granted TDIU, from February 28, 2007, the date of claim. In a June 2007 statement, he disputed that effective date and claimed that he had not worked gainfully since about 1994. 

An April 2009 rating decision found the February 28, 2007 effective date to be clearly and unmistakably erroneous and granted an effective date of September 13, 2006. The April 2009 rating decision noted that the February 2007 rating decision had granted service connection for a right wrist disability, effective from September 13, 2006, the date that service connection claim was received. The RO then noted that the TDIU claim was received on February 28, 2007, within one year of the decision that provided eligibility to individual unemployability, and that there was no evidence showing that the Veteran became unemployable after September 13, 2006. Thus, the RO found that the effective date should be September 13, 2006, the date the evidence showed that the Veteran's disabilities were of such a severity as to meet the schedular requirements for individual unemployability and to render him unemployable. 


In sum, the Veteran did not claim TDIU until the February 28, 2007 one, after the February 2005 rating decision denying his prior claim had already become final. A June 2007 rating decision granted TDIU from the date of that February 2007 claim, and the April 2009 rating decision granted TDIU from September 13, 2006, the date that he first met the minimum schedular criteria for TDIU due to a February 2007 rating decision granting service connection for a right wrist disability. 

The TDIU effective date of September 13, 2006 was based on the date the Veteran first met the minimum schedular requirements for TDIU, with the grant of service connection for a right wrist disability effective from that date. Thus, the effective date of the grant of service connection for a right wrist disability was also the effective date for the grant of TDIU.

The effective date is not solely based on the date of the claim, but is also dependent on the date entitlement arose. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The record does not support granting TDIU earlier than September 13, 2006; although it is prior to the date of receipt of the TDIU claim, it is also the date that entitlement arose. Specifically, it is the date that the Veteran became service-connected for a disability that has been deemed to have at least partially caused his unemployability and that allowed him to meet the minimum schedular criteria for TDIU.

The relevant law provides that a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As previously noted, the Board has not found that an earlier effective date is warranted for the grant of service connection for a right wrist disability. Additionally, when he originally applied for TDIU, in August 2001, the November 2002 rating decision denying that claim noted that the Veteran was only service-connected for PTSD, with a 50 percent disability rating; the left shoulder disability, with a disability rating of 20 percent; and a noncompensable left tibia disability, for a combined disability rating of 60 percent. The Veteran was not service-connected for a right wrist disability at that time and did not meet the minimum criteria for TDIU.

Similarly, at the time of the February 2004 claim, decided by the February 2005 rating decision, the Veteran was service-connected for the same disabilities as in the November 2002 rating decision and had not yet been service-connected for a right wrist disability. The combined disability rating was still 60 percent and less than the minimum required for a grant of TDIU.

However, the effective date of September 13, 2006 granted by the RO was prior to the February 28, 2007 claim. The RO based the TDIU effective date on the effective date of the grant of service connection for a right wrist disability. The February 2007 rating decision granted a 50 percent disability rating for a right wrist disability from September 13, 2006, which allowed the Veteran met the minimum criteria for the grant of TDIU. 

The April 2009 rating decision noted that the Veteran was unemployable due to his a right wrist disability, left shoulder, and PTSD. As previously noted, the effective date of an award is generally the date of receipt of the claim (in this case February 28, 2007) or the date entitlement arose (in this case September 13, 2006), whichever is later. 38 C.F.R. § 3.400. The Veteran's effective date for TDIU should have been the later date of February 28, 2007, the date of claim. However, under 38 C.F.R. § 3.400(o)(2), the effective date can be the earliest date that it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, it is the date of receipt of the claim. As the grant of service connection for a right wrist disability indicated an ascertainable increase in disability in the year prior to the February 2007 TDIU claim, only an effective date of September 13, 2006 is warranted for the grant of TDIU. This is within a year of the February 2007 TDIU claim, and it appears that the RO afforded the Veteran the benefit of the doubt in determining September 13, 2006, as the earliest ascertainable date of entitlement to TDIU.
	
The Board also notes that an earlier effective date from the time of the Veteran's varied reports of unemployability, which range have from 1994 to 200, is not warranted. He did not file a claim for TDIU until the one that was dated in August 2001, which was finally denied in November 2002 rating decision. The Board again notes that at the time of the November 2002 denial, the Veteran did not meet the minimum criteria for the possible grant of TDIU under 38 C.F.R. § 4.16(a). This is because although the combined rating was 60 percent as of May 1, 2001, there was no single disability of at least 60 percent. There is also no basis for referral for consideration of an extraschedular rating for TDIU under 38 C.F.R. § 4.16(b) because the evidence of record does not show that the rating criteria used to assigned the ratings then in force were inadequate and higher rating criteria were available, the Veteran simply did not meet those criteria. 

The Board concludes that the assignment of an effective date earlier than September 13, 2006, for TDIU, is inappropriate. The November 2002 rating decision finally denied the Veteran's claim for TDIU, as did the February 2005 rating decision. As has been fully discussed above, there is simply no evidence on file that indicates that the Veteran qualified for TDIU based on his service-connected disabilities prior to September 13, 2006. As such, the Veteran's claim for an effective date prior to September 13, 2006 for TDIU is not established. 


ORDER

An effective date prior to September 13, 2006 for the grant of service connection for a right wrist disability, specifically including status post right wrist with metallic plate, is denied.

An effective date prior to September 13, 2006 for the grant of TDIU is denied.



      [Continued on Next Page]

REMAND

The Veteran contends that the initial rating for his service-connected right wrist disability should be in excess of the 50 percent previously granted him. The Veteran is currently rated under Diagnostic Code 5214 for wrist ankylosis, and has been granted the maximum 50 percent disability rating available under that code. He has claimed, in his August 2007 statement, that due to his wrist being fused and the unfavorable angle of his fingers at a 35 degree, he has essentially lost the use of his hand. He thus essentially contends that he should be rated under Diagnostic Code 5125 for loss of use of his hand.

In a January 2007 VA examination, the examiner found that the Veteran had equal hand grips bilaterally but could not properly assess anything else, such as range of motion, due to the wrist fusion.  No opinion was provided in regards to factors such as type of ankylosis or whether the Veteran had loss of use of his hand. 

Additionally, an April 2007 VA examination noted that the Veteran complained of constant pain and immobility of the right wrist and that he was unable to use the wrist at all, though he had mobility of his fingers. The examiner found the right hand grip to be four out of five and the examiner was unable to assess range of motion. The examiner found the Veteran to be status post fusion of the right wrist with residual loss of range of motion, moderately disabling. The examiner also found the Veteran to not be able to sustain gainful employment that required use of the right wrist.

Given the length of time since the last VA examination and the need for more specific findings regarding his ankylosis and ability to use his hand, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). This case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). 

The Board also notes that the Veteran appears to receive continuing treatment from the VA medical center in Augusta, Georgia. Although VA medical records have been associated as recently as October 2010, any additional records not already associated with the claims file should also be obtained and associated with the claims file. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from October 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After any unassociated records are associated with the claims file, the Veteran shall be provided a VA joints examination by an appropriate medical professional to determine the current extent and severity of his right wrist disability. 

The examiner's findings shall also specifically include range of motion, bone and/or cartilage impairment, the presence of any ankylosis and the angle of that ankylosis, and any joint abnormalities for the wrist and whether it has affected the Veteran's ability to use his hand, including his fingers. 

The examiner shall also specifically find whether the Veteran has loss of use of his right hand, such that there is no effective function other than that which would be equally well served by an amputation stump below the elbow with use of a suitable prosthetic appliance.  

If possible, the examiner shall also consider any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to his disability.

A clear rationale for all opinions shall be provided, along with a discussion of the facts and medical principles. Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, must be made available to the examiner for review in connection with the examination.

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




							[Continued on Next Page]
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


